Citation Nr: 1130380	
Decision Date: 08/16/11    Archive Date: 08/29/11

DOCKET NO.  11-08 963	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for carcinoma of the thyroid, status post thyroidectomy, as a result of exposure to ionizing radiation.

2.  Entitlement to service connection for metastatic carcinoma of the right leg, to include as secondary to carcinoma of the thyroid.

3.  Entitlement to service connection for metastatic disease of the lumbar spine, to include as secondary to carcinoma of the thyroid.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1963 to October 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  Jurisdiction over the Veteran's case was subsequently transferred to the Portland, Oregon RO.

In June 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims folder.

In August 2011, additional evidence was associated with the claims file subsequent to the RO's final consideration of the claim.  Because the Board is granting the claims on appeal below, a remand to the RO for a supplemental statement of the case (SSOC) is unnecessary.  See 38 C.F.R. § 20.1304(c) (2010).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran was exposed to ionizing radiation in service.

2.  The Veteran's carcinoma of the thyroid is related to his exposure to ionizing radiation in service.

3.  The Veteran's metastatic carcinoma of the right leg and metastatic disease of the lumbar spine are proximately due to the Veteran's carcinoma of the thyroid.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for carcinoma of the thyroid have been met.  38 U.S.C.A. §§ 1110, 1101, 1112, 1113, 1131, 5103, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2010).

2.  The criteria for service connection for metastatic carcinoma of the right leg, as secondary to carcinoma of the thyroid, have been met.  38 U.S.C.A. §§ 1110, 1101, 1112, 1113, 1131, 5103, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.310 (2010).

3.  The criteria for service connection for metastatic disease of the lumbar spine, as secondary to carcinoma of the thyroid, have been met.  38 U.S.C.A. §§ 1110, 1101, 1112, 1113, 1131, 5103, 5107 (West 2002 & Supp. 2010) 38 C.F.R. §§ 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In this case, the Board is granting in full the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection for a disorder which is claimed to be attributable to radiation exposure during service can be accomplished in three different ways.  Ramey v. Brown, 9 Vet. App. 40 (1996).  First, there are specific diseases that may be presumptively service connected if manifest in a radiation-exposed Veteran.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  A "radiation-exposed" Veteran is one who participated in a radiation-risk activity.  A "radiation-risk activity" includes the onsite participation in a test involving the atmospheric detonation of a nuclear device, occupation of Hiroshima or Nagasaki during World War II, or presence at certain specified sites.  38 C.F.R. § 3.309(d)(3).  In applying this statutory presumption, there is no requirement for documenting the level of radiation exposure.

Second, other "radiogenic" diseases, such as any form of cancer listed under 38 C.F.R. § 3.311(b)(2), found five years or more after service in an ionizing radiation-exposed Veteran may also be service-connected if the VA Under Secretary for Benefits determines that they are related to ionizing radiation exposure while in service, or if they are otherwise linked medically to ionizing radiation exposure while in service.  Other claimed diseases may be considered radiogenic if the claimant has cited or submitted competent scientific or medical evidence that supports that finding.  38 C.F.R. § 3.311(b)(4).  When it has been determined that: (1) a Veteran has been exposed to ionizing radiation as a result of participation in the atmospheric testing of nuclear weapons; (2) the Veteran subsequently develops a specified radiogenic disease; and (3) the disease first becomes manifest five years or more after exposure, the claim will be referred to the Under Secretary for Benefits for further consideration in accordance with 38 C.F.R. § 3.311(c).  When such a claim is forwarded for review, the Under Secretary for Benefits shall consider the claim with reference to 38 C.F.R. § 3.311(e) and may request an advisory medical opinion from the Under Secretary of Health.  38 C.F.R. §§ 3.311(b), (c)(1).  The medical adviser must determine whether sound scientific and medical evidence supports a conclusion that it is "at least as likely as not" that the disease resulted from in-service radiation exposure or whether there is "no reasonable possibility" that the disease resulted from in-service radiation exposure.  38 C.F.R. § 3.311(c)(1).

Third, direct service connection can be established by showing that the disease or malady was incurred during or aggravated by service, a task which includes the burden of tracing causation to a condition or event during service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Service connection claims based on in-service exposure to radiation may be addressed under 38 C.F.R. § 3.309(d) or § 3.311.

Additionally, service connection may be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Service connection may also be granted on a secondary basis where a condition is aggravated by a service-connected disability.  38 C.F.R. § 3.310(b).  To warrant service connection on a secondary basis, the evidence must show that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Compensation for secondary service connection based on aggravation of a nonservice-connected condition is only warranted for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448-49 (1995) (en banc).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson,  492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604(Fed.Cir.1996). 

A.  Carcinoma of the Thyroid

The Veteran seeks entitlement to service connection for carcinoma of the thyroid, status post thyroidectomy, in include as due to exposure to ionizing radiation.

The Veteran contends that while in service he was exposed to ionizing radiation while taking air samples in atomic test areas.  He indicates that he was part of an aircrew that would fly through atomic test areas and that he would package the paper filters that collected the air samples in lead boxes.  He also reports that he would wash the "hot plane" down after the flights.  He indicates that he wore a radiation dose badge but that he was not provided with protective clothing.  

The Veteran's service treatment records do not reveal any complaint, diagnosis, or treatment for any thyroid condition.  The Veteran's DD 1141 "Record of Occupational Exposure to Ionizing Radiation" reveals that the Veteran was exposed to ionizing radiation in 1966 and 1967.

The Veteran's post service treatment records reveal that in November 2007 the Veteran underwent a biopsy of a lytic lesion in his left femur.  In December 2007 the results of testing of a bone marrow biopsy were consistent with metastatic adenocarcinoma of the thyroid.  The Veteran was noted to have a diagnosis of metastatic thyroid cancer in January 2008.  The Veteran was treated with a total thyroidectomy in January 2008.  The Veteran was subsequently treated with I-131 therapy in February 2008.  

In January 2008 the Veteran's condition was noted to be consistent with Hashimoto's thyroiditis.  In a treatment note dated in January 2008, Dr. P.B. states that the Veteran spent two and one half years collecting samples after atomic testing and that he had never lived in the Chernobyl area, Three-Mile Island, or Hanford. 

In a treatment note, dated in January 2008, the Veteran reported that he had significant radiation exposure while serving in the Air Force in the 1960's.  The Veteran indicated that he spent several years collecting samples after atomic testing.  He stated that many times a Geiger counter would indicate that he has been exposed to radiation.

In January 2008 the Veteran was diagnosed with papillary carcinoma of the right thyroid lobe with extrathyroidal extension and well differentiated carcinoma, not otherwise specified, involving the left thyroid lobe. 

In January 2008 the Veteran's was noted to have metastatic thyroid carcinoma with primary thyroid carcinoma.

In a February 2008 treatment note, the Veteran's intramedulary uptake in the proximal right femur on PET scan was noted to suggest an early developing metastasis.  In addition, the Veteran was noted to have a large destructive lesion involving greater than 75 percent of the L3 vertebra and to have a metastatic lesion at T6.

In another treatment note dated in February 2008, the Veteran was noted to have bone involvement at T6 and L3 as well as at the right posterior iliac bone.  In addition, a PET scan was noted to reveal involvement with the right femur.

The Veteran underwent Magnetic Resonance Imaging (MRI) scans in February 2008 that revealed a large L3 osseous metastasis with mild extension into the anterior epidural space with no significant associated canal stenosis and a large T6 metastasis with probable smaller metastasis within the T2 and T4 vertebral bodies.

In a treatment note dated in March 2008 the Veteran was diagnosed with L3 metastatic disease.

In a statement dated in April 2008, Dr. K.Y. reported that he had treated the Veteran for metastatic thyroid carcinoma.  He states that based upon the Veteran's reported history of being involved in collecting samples after atomic testing while in the Air Force, it was his opinion that "it is highly likely and highly probable that this activity contributed greatly to his current condition."  

Dr. P.B. noted that the Veteran had no history of head or neck radiation and that he was in the Air Force during atomic testing and retrieved multiple samples of material to be tested after bombings.

In a statement dated in January 2008 Dr. V.L. indicates that the Veteran's carcinoma was for the most part a follicular carcinoma although focally there were nuclear features of papillary carcinoma.  The physician continued to state that it was difficult to characterize the Veteran's lesions and that the pathology panel reviewing the thyroid tumors arising after the Chernobyl nuclear accident has recommended that these be called "well differentiated carcinomas, not otherwise specified" in that they have a growth pattern that looks like follicular carcinoma but may have some nuclear features suggesting papillary subtype.

In a statement received in July 2008 the Veteran indicates that while in the Air Force he collected air samples to monitor atomic tests.  He indicates that the majority of the flights were negative for contact.  However, he estimated that 5 percent of the time they would make positive contact.  He states that he had to handle the air and particulate samples that had been collected in paper filters and that he did so without any protective clothing thereby exposing him to atomic radiation.  The Veteran reports that he would be exposed to the radiation when he packaged the filters for transport as well as when he decontaminated the equipment after a flight.  He states that he wore a film badge but that he did not wear any protective clothing.  He indicates that when positive radiation contact was made they would attempt to stay in the area for as long as possible to collect the best and most samples they could.

In January 2009 a request was made by the Director of Compensation and Pension Service to the Under Secretary for Health for a radiation review under 38 C.F.R. § 3.311.  The request indicates that the Veteran was diagnosed with metastatic papillary carcinoma of the thyroid by biopsy of the left femur and that the Veteran was claiming service connection due to occupational exposure to ionizing radiation during service.  The request reports that the Veteran flew missions though the atomic test areas and collected samples while serving in the Air Force.  In addition the Veteran was noted to wash down the "hot planes."  The request indicates that the Veteran's DD 1141 showed that the Veteran received a cumulative dose of ionizing radiation of 1.250 rem from 1966 to 1967.  The Veteran was noted to have been exposed to ionizing radiation from ages 26 to 27 and to develop thyroid cancer approximately 40 years later.  The Veteran was reported to be nonsmoker and to have an unremarkable family history.  He worked as an office manager for an electric company following service.  Papillary carcinoma of the thyroid was noted to be a radiogenic disease under 38 C.F.R. § 3.309(d), but that the Veteran did not meet the criteria for a "radiation-exposed Veteran." 

In response to the request for a radiation review, in January 2009, a physician indicated that the Interactive Radioepidemioligical Program of the National Institute for Occupational Safety and Health was used to estimate the likelihood that the Veteran's exposure to ionizing radiation was responsible for the Veteran's thyroid cancer.  The Veteran's total exposure was regarded as a single acute dose received in the first year of exposure, an assumption that was noted to tend to increase the probability of causation, and it was noted that the program calculated that the probability of causation was 8.07 percent.  The physician rendered the opinion that it is unlikely that the Veteran's metastatic papillary thyroid cancer can be attributed to radiation exposure in service.

Based upon the January 2009 opinion, the Director of Compensation and Pension Service rendered the opinion that there "is no reasonable possibility that the [V]eteran's metastatic papillary carcinoma of the thyroid was the result of his occupational exposure to ionizing radiation in service."

At a hearing before the undersigned Veterans Law Judge the Veteran's representative stated that she sent the dosage estimates to a physician but that the physician stated that she could not speculate because not all of the Veteran's trips were documented.  The Veteran's representative indicated that the occupation report was considered by Dr. P.B. in rendering her opinion; however, they were seeking additional clarification.  The Veteran reported flights in the South Pacific to monitor French atomic testing, over the Nevada Test Site, over the Hanford Radiation Laboratory, and over the pole from Alaska to England while monitoring the Russians.

In treatment notes dated in March 2011 and June 2011 the Veteran was noted to have undergone multiple PET/CT and I-123 scans that revealed multiple osseous metastasis including those at T2, T3, T6, T7, T11, L3, and the overlying the medullary canal of the proximal right femoral diaphysis.

In August 2011 the Veteran submitted a statement of Dr. P.B.  In the statement, Dr. P.B. indicates that she considered the Veteran's documented exposure to radiation in his service file.  She states that "[t]he most important risk factor for the development of differentiated thyroid cancer is a history of radiation exposure."  Dr. P.B. reports that "[a]vailable data make the relationship between radiation and thyroid tumorigenesis incontrovertible."  She continues to discuss the increased occurrence of thyroid cancer with low doses of radiation and cites studies support her statements.  Dr. P.B. stated that the Veteran presented to her with "widely metastatic disease" and that his cancer has responded "somewhat" to I-131 treatment.  Finally, Dr. P.B. opined that "[t]here is no doubt in my mind that his exposure to radioactive substance led to the development of thyroid cancer and its aggressive nature."

The Board finds that entitlement to service connection for carcinoma of the thyroid, status post thyroidectomy, as a result of exposure to ionizing radiation, is warranted.  Although the Veteran's service records reveal that the Veteran was exposed to ionizing radiation in service and carcinoma of the thyroid is a radiogenic disease, the Veteran is not a radiation-exposed Veteran because he did not have onsite participation in a test involving the atmospheric detonation of a nuclear device, occupation of Hiroshima or Nagasaki during World War II, or presence at other specified sites.  A dose estimate was obtained and was submitted for a radiation review.  After consideration of the dose estimate, the Veteran's family history, and the Veteran's post service occupational history as an office manager, a VA physician rendered the opinion that it is unlikely that the Veteran's metastatic papillary thyroid cancer can be attributed to radiation exposure in service.  Subsequently, based upon this opinion the Director of Compensation and Pension Service rendered the opinion that there "is no reasonable possibility that the [V]eteran's metastatic papillary carcinoma of the thyroid was the result of his occupational exposure to ionizing radiation in service."  This is considered evidence against the claim.

However, the Veteran has submitted the opinions of Drs. K.Y., V.L., and P.B. regarding the etiology of his thyroid cancer.  The Board notes that Dr. K.Y., although providing an association between the Veteran's condition and the Veteran's service, provided no rationale for his statement and Dr. V.L. did not provide an opinion regarding the etiology of the Veteran's condition and rather asked whether the Veteran lived in the Chernobyl area and associated the Veteran's type of cancer with the types of cancer observed after the Chernobyl accident.  However, the statement of Dr. P.B., received in August 2011, indicates that she took into account the Veteran's exposure to ionizing radiation as indicated in his service records and she renders the opinion that "[t]here is no doubt in my mind that his exposure to radioactive substance led to the development of thyroid cancer and its aggressive nature."  In support of her opinion, Dr. P.B. cites studies indicating that even low dose exposure to ionizing radiation increased the chances of developing thyroid cancer.  As such, considering the medical opinions and the statements of record, the evidence is in relative equipoise regarding whether the Veteran's carcinoma of the thyroid is due to his exposure to ionizing radiation in service.  Therefore, affording the Veteran the benefit of the doubt, entitlement to service connection for carcinoma of the thyroid, status post thyroidectomy, as a result of exposure to ionizing radiation, is granted.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Metastatic Carcinoma of the Right Leg

The Veteran seeks entitlement to service connection for metastatic carcinoma of the right leg, to include as secondary to carcinoma of the thyroid.

The Veteran's service treatment records do not reveal any complaint, diagnosis, or treatment for any right leg disorder.  As discussed above, the Veteran has been diagnosed with metastatic thyroid carcinoma with primary thyroid carcinoma.  The Veteran was diagnosed with right femur early metastasis in February 2008.  As such, the post-service treatment records reveal that the Veteran's metastatic carcinoma of the right leg is associated with the Veteran's thyroid carcinoma.

Based upon the evidence above, the Board finds that entitlement to service connection for metastatic carcinoma of the right leg, as secondary to carcinoma of the thyroid, is warranted.  The Veteran has been diagnosed with metastatic thyroid carcinoma with primary thyroid carcinoma and with metastatic carcinoma of the right leg.  As the Board grants entitlement to service connection for carcinoma of the thyroid above, the thyroid carcinoma has been determined to be primary, and the Veteran has metastatic carcinoma of the right leg, entitlement to service connection for metastatic carcinoma of the right leg, as secondary to carcinoma of the thyroid, is granted.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

C.  Metastatic Disease of the Lumbar Spine

The Veteran seeks entitlement to service connection for metastatic disease of the lumbar spine, to include as secondary to carcinoma of the thyroid.

In February 2008 the Veteran underwent an MRI scan that revealed large L3 osseous metastasis with mild extension into the anterior epidural space with no significant associated canal stenosis identified.  In addition, the Veteran has been diagnosed with metastatic disease of the lumbar spine.  As discussed above, the Veteran has been diagnosed with metastatic thyroid carcinoma with primary thyroid carcinoma.  As such, the post-service treatment records reveal that the Veteran's L3 osseous metastasis is associated with the Veteran's primary thyroid carcinoma. 

Based upon the evidence above, the Board finds that entitlement to service connection for metastatic disease of the lumbar spine, as secondary to carcinoma of the thyroid, is warranted.  The Veteran has been diagnosed with metastatic thyroid carcinoma with primary thyroid carcinoma and with metastatic disease of the lumbar spine.  As the Board grants entitlement to service connection for carcinoma of the thyroid above, the thyroid carcinoma has been determined to be primary, and the Veteran has metastatic disease of the lumbar spine, entitlement to service connection for metastatic disease of the lumbar spine, as secondary to carcinoma of the thyroid, is granted.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for carcinoma of the thyroid, status post thyroidectomy, as a result of exposure to ionizing radiation, is granted.

Service connection for metastatic carcinoma of the right leg, as secondary to carcinoma of the thyroid, is granted.

Service connection for metastatic disease of the lumbar spine, as secondary to carcinoma of the thyroid, is granted.




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


